UNITED STATES DISTRICT COURT                                     For Online Publication Only
EASTERN DISTRICT OF NEW YORK                                                                   FILED
-------------------------------------------------------------X                                 CLERK
LORENA VELASQUEZ,
                                                                                  12/9/2019 12:23 pm
      on behalf of J.V.
                                                                                     U.S. DISTRICT COURT
                                   Plaintiff,                                   EASTERN DISTRICT OF NEW YORK
                                                                 ORDER               LONG ISLAND OFFICE
                 -against-                                       19-CV-04655-JMA

SOCIAL SECURITY ADMINISTRATION,

                                    Defendant.
-------------------------------------------------------------X
AZRACK, United States District Judge:

        By Order to Show Cause dated November 22, 2019 (ECF No. 14), the Court ordered pro

se plaintiff Lorena Velasquez (“Plaintiff”) to file a Notice of Change of Address providing the

Court with a new address at which Plaintiff can be contacted during the course of this litigation.

Plaintiff was cautioned that a failure to timely comply with the Order to Show Cause will lead to

the dismissal of the complaint without prejudice pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure. However, the Order to Show Cause was returned to the Court and marked

“Return to Sender,” “Illegible,” and “Unable to Forward.” (ECF No. 16.) A copy of the docket

sheet was similarly returned to the Court and marked “Return to Sender,” “Refused,” and “Unable

to Forward.” (ECF No. 17.) To date, Plaintiff has not updated her address, nor has she otherwise

communicated with the Court since her October 29, 2019 letter. (ECF No. 12.)

        “The duty to inform the Court and defendants of any change of address is ‘an obligation

that rests with all pro se plaintiffs.’” Alomar v. Recard, 07-CV-5654, 2010 WL 451047, at *2

(S.D.N.Y. Feb. 9, 2010) (quoting Handlin v. Garvey, 91-CV-6777, 1996 WL 673823, at *5

(S.D.N.Y. Nov. 20, 1996)); see also English v. Azcazubi, 13-CV-5074, 2015 WL 1298654, at *2

(E.D.N.Y. Mar. 20, 2015) (“[W]hen a party, even a pro se litigant, changes addresses, it is that

party’s obligation to notify the Court of the new address.”); Thornton v. Moroney, 13-CV-8912,
2014 WL 2805236, at *2 (S.D.N.Y. June 20, 2014) (explaining that pro se litigants have a “duty

to diligently pursue [their] case and to inform th[e] Court[] . . . of any change of address.”). As

is readily apparent, this case cannot proceed unless the Court and defense counsel are able to

contact Plaintiff. Pagan v. Westchester Cty., 12-CV-7669, 2014 WL 4953583, at *5 (S.D.N.Y.

Oct. 1, 2014) (“Absent valid contact information, the Court cannot apprise the plaintiffs of their

obligations in or the status of their case, and the litigation cannot proceed without their

participation.”). If a pro se litigant fails to keep the Court apprised of his or her current mailing

address, “the Court may dismiss the action under Rule 41(b) [of the Federal Rules of Civil

Procedure], for failure to prosecute.” Mercedes v. New York D.O.C., 12-CV-2293, 2013 WL

6153208, at *2 (S.D.N.Y. Nov. 21, 2013); Thornton, 2014 WL 2805236, at *2.

       Accordingly, given Plaintiff’s failure to keep her address current, the Court is unable to

communicate with her. Because it appears that Plaintiff has abandoned this case, her complaint

is dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b) for failure to

prosecute. The Clerk of Court is directed to mail a copy of this Order to Plaintiff at the last known

address, to enter judgment, and to mark this case closed.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith, and therefore, in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).



SO ORDERED.

Dated: December 9, 2019
       Central Islip, New York


                                                          /s/ (JMA)
                                                       JOAN M. AZRACK
                                                       UNITED STATES DISTRICT JUDGE

                                                 2
